 

 

- AO 106 (Rev, 4/10) Applicati

 

a

UNITED STATES DISTRICT COURT

for the

EASTERN DISTRICT OF WISCONSIN
In the Matter of the Search of

A USPS Priority Mail parcel 9505 5130 8648 9281 3759 04 (the | Case Number: I[F-9 24 MNT)

“SUBJECT PARCEL”). The SUBJECT PARCEL is approximately
20” x 20” x 20” weighing approximately 19 lbs. 7 oz. The SUBJECT
PARCEL’s label indicates it is from “Daniel Harper 8405 Rio San
Diego Dr San Diego, CA 92108” The SUBJECT PARCEL bears a label
addressed to “Nick Wishman 3270 South 99" St. Milwaukee, WI 53227”
The SUBJECT PARCEL was postmarked on October 8, 2019 in San
Diego, CA. The postage paid was $101.60.

APPLICATION & AFFIDAVIT FOR SEARCH WARRANT

I, Cleveland Brand, a federal law enforcement officer, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property:

A USPS Priority Mail parcel 9505 5130 8648 9281 3759 04 (the “SUBJECT PARCEL”). The SUBJECT PARCEL
is approximately 20” x 20” x 20” weighing approximately 19 Ibs. 7 oz. The SUBJECT PARCEL’s label indicates it
is from “Daniel Harper 8405 Rio San Diego Dr San Diego, CA 92108” The SUBJECT PARCEL bears a label
addressed to “Nick Wishman 3270 South 99® St. Milwaukee, WI 53227” The SUBJECT PARCEL was postmarked
on October 8, 2019 in San Diego, CA. The postage paid was $101.60.

located in the Eastern District of Wisconsin there is now concealed: Please see attached affidavit, which
is hereby incorporated by reference.

The basis for the search warrant under Fed. R. Crim. P. 41(c) is (check one or more):
v evidence of a crime;

v contraband, fruits of a crime, or other items illegally possessed;
Qproperty designed for use, intended for use, or used in committing a crime;
Qa person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of: .
Title 21, United States Code, Sections 841(a)(1) and 843(b).

The application is based on these facts:
v Continued on the attached sheet, which is incorporated by reference.
ODelayed notice of 180 days (give exact ending date if more than 30 days: ) is
requested under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

U.S. Postal Inspector, USPIS

Sworn bgfore me, and signed in my presence.
Date Lp f 2019

City and state: Milwaukee, Wisconsin THE) ONORABLF “pe JO

. . United States oe te Jud
Case 2:19-mj-00929-NJ_ Filed 10/15412 ePager le ofacument 1

 

 

 

 

 

 

 

 

 

 
 

 

Affidavit of U.S. Postal Inspector Cleveland Brand

I, Cleveland Brand, being duly sworn on oath, state as follows;

1. I am a United States Postal Inspector employed by the United States Postal
Inspection Service (USPIS). Ihave been so employed since July 2018. Iam currently assigned to
a multi-functional team in Milwaukee, WI. This team investigates mail theft, fraud, the theft of
Postal property, prohibited mailings, controlled substances, and other matters related to the Postal
Service. I hold a Bachelor’s degree in Computer Networking from Robert Morris University. I
have used my training and experience to locate and identify multiple parcels containing narcotics
and drugs. Based on my training received at the USPIS Career Development Unit, personal
experience, on the job training, and working with other Postal Inspectors and Wisconsin HIDTA
drug task force officers, I know narcotics, drugs, paraphernalia, controlled substances, and moneys
associated with the sale of narcotics, drugs, and controlled substances are sent through the United
States Postal Service (USPS) system, and I am familiar with many of the methods used by
individuals who attempt to use the USPS to illegally distribute controlled substances.

2. The USPIS is the primary investigative arm of the United States Postal Service and
is charged under Title 18, United States Code, 3061 with the enforcement of laws governing the
use and movement of the United States Mail, including the misuse and fraudulent schemes
involving the mail, crimes relating to mail fraud, narcotics trafficking and identity theft involving
the United States Mail. —

PURPOSE OF AFFIDAVIT

3. This affidavit is made in support of a search warrant for the SUBJECT PARCEL

(described below) for items which constitute the fruits, instrumentalities, and evidence. of

violations of Title 21, United States Code, Sections 841(a)(1) (Distribution and Possession with

Case 2:19-mj-00929-NJ Filed 10/15/19 Page 2 of5 Document 1

 
 

‘Intent to Distribute a Controlled Substance) and 843(b) (Unlawful Use of a Communication
Facility (including the mail) to Facilitate the Distribution of a Controlled Substance). To seize: any
controlled substance, and any paraphernalia associated with the manufacture and distribution of
controlled substances including packaging materials and containers to hold controlled substances;
. proceeds of drug trafficking activities, such as United States currency, money orders, bank checks,
precious metals, financial instruments; and drugs or money ledgers, drug distribution or customer
lists, drug supplier lists, correspondence, notations, logs, receipts, journals, books, records, and
other documents noting the price, quantity, and/or times when controlled substances were

obtained, transferred, sold, distributed, and/or concealed.

PARCEL TO BE SEARCHED

 

4, This affidavit is made in support of an application for a search warrant for USPS
Priority Mail parcel 9505 5130 8648 9281 3759 04 (the “SUBJECT PARCEL”). The SUBJECT
PARCEL is approximately 20” x 20” x 20” weighing approximately 19 Ibs. 7 oz. The SUBJECT
PARCEL’s label indicates it is from “Daniel Harper 8405 Rio San Diego Dr San Diego, CA
92108” The SUBJECT PARCEL bears a label addressed to “Nick Wishman 3270 South 99" St.
Milwaukee, WI 53227” The SUBJECT PARCEL was postmarked on October 8, 2019 in San
Diego, CA. The postage paid was $101.60.

INVESTIGATION OF THE SUBJECT PARCEL

5. I review Postal Service records and labels delivered to, and sent from, the
Milwaukee area to and from source narcotic areas. I do this because I know, based on my training
and experience, drug traffickers will sometimes use Priority Mail service, which is the USPS 3-4
days delivery product. Based on my training and experience with the USPIS, I know drug

traffickers use First Class Mail, Priority Mail, and Priority Mail Express delivery service because

Case 2:19-mj-00929-NJ Filed 10/15/19 Page 3of5 Document 1

 

 
 

 

of its reliability and the ability to track the article’s progress to the intended delivery point. In my
training and experience, traffickers will often use fictitious names and/or addresses as well as
incomplete names and addresses in an attempt to hide their trafficking efforts from law
enforcement.

6. On October 10, 2019, the SUBJECT PARCEL was screened and deemed to be
suspicious. The SUBJECT PARCEL is a Priority Mail Parcel traveling from a Post Office in San
Diego, CA, a well-established source location for drugs mailed to the state of Wisconsin, to an
address in Milwaukee, WI.

7. Based on my training and experience, I am aware California is a source area for
controlled substances. As such, controlled substances are frequently transported from California
via the USPS, and the proceeds from the sale of the controlled substances are frequently returned
to the state via the USPS. These proceeds are generally in large amounts of money, oftentimes
over $1000.

8. On October 10, 2019, I met with Milwaukee Police Detective Eugene Nagler and
his canine “FLORA” at the Milwaukee P&DC Post Office Customer Parking lot located at 345 W
Saint Paul Avenue, Milwaukee, WI 53203. Together, Detective Nagler and FLORA are a certified
Police Narcotic Detection Team accredited through the Indiana Law Enforcement Training
Academy, Provider 5000-80, in the detection of heroin, cocaine, marijuana, methamphetamine and
other controlled substances made with like components. Detective Nagler and FLORA were
certified. on 02-14-2014, 01-20-2015, 1-18-2016, 1-13-2017, 1-18-2018, and 02-01-
2019. Detective Nagler and FLORA were also certified by The American Working Dog
Association (AWD) on 01-20-2015. Detective Nagler received an additional 120 hours of single

purpose narcotic detector dog handling training January 27 — February 14, 2014. Detective Nagler

Case 2:19-mj-00929-NJ Filed 10/15/19 Page 4of5 Document 1

 
 

 

is a current member of the North American Police Work Dog Association and the American
Working Dog Association (AWD), as required by the State of Wisconsin Controlled Substances
Board. Detective Nagler states during training, FLORA has alerted to the presence of the
controlled substance or other items, such as proceeds of controlled substances that she is trained
to detect over 400 times.

9, On October 10,2019, I placed the SUBJECT PARCEL on the ground of the
customer parking lot of the Milwaukee P&DC with four other empty parcels. FLORA located and
alerted to the SUBJECT PARCEL. Detective Nagler informed me FLORA’s alert indicates the
presence of controlled substances or other items, such as proceeds of controlled substances, which
have been recently contaminated with, or associated with the odor of one or more controlled
substances.

10. Based upon the information as outlined in this affidavit, I believe there is probable
cause to indicate the contents of the SUBJECT PARCEL is drug related, and thus constitutes the
fruits, instrumentalities, and evidence of violation of Title 21, United States Code, Sections
841(a)(1) (Distribution and Possession with Intent to Distribute a Controlled Substance) and
843(b) (Unlawful Use of a Communication Facility, including the mails, to Facilitate the
Distribution of a Controlled Substance).

11. + Because this affidavit is submitted for the limited purpose of securing authorization

for a search warrant, I have not included each and every fact known to me concerning this -

investigation. I have set forth only the facts that I believe are essential to establish the necessary
foundation for the requested search warrant.
12. The SUBJECT PARCEL is currently being held at the USPIS Milwaukee

Domicile, located at 345 W Saint Paul Avenue, Milwaukee, WI 53203.

Case 2:19-mj-00929-NJ Filed 10/15/19 Page 5of5 Document 1

 

 
